Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00240-CR

                                  Dearion De’shon DEWS,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                      From the 7th District Court, Smith County, Texas
                                Trial Court No. 007-1089-11
                        Honorable Kerry L. Russell, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
MODIFIED to reflect court costs in the amount of $269.00 and the order to withdraw funds is
MODIFIED to direct the withdrawal of funds from Appellant’s inmate trust account in the amount
of $10,269.00—consisting of a $10,000.00 fine and $269.00 in court costs. The judgment and the
order to withdraw funds are AFFIRMED as MODIFIED.

       SIGNED July 10, 2013.


                                               _____________________________
                                               Patricia O. Alvarez, Justice